Hoffman, J.
I concur in the general conclusion, that the plaintiff’s motion must be denied; but I do not mean to say, that a public officer is screened in all cases by his official station from the consequences of slanderous charges, even if made in reference to his office, provided such charges are false and malicious. Here, however, the plaintiff has not shown such express malice on the part of the defendant, as would justify the Court in setting aside the verdict of the jury, and the motion must therefore be denied.
Jones, C. J.
I shall not express any opinion upon the point last suggested; but I concur with my associates in their refusal to grant this motion, for the reasons which have already been given. The words proved are "not actionable per se, and the plaintiff failed wholly in his attempt to show special damage. Neither is there any clear evidence of malice on the part of the defendant ; and if we were to grant the position assumed by the *480plaintiff’s counsel, it is not sustained by his proof,[and the application for a new trial must be denied.

Motion denied.

[Hoffman and Tallman, Att’ys for the plff. W. P. Hawes, Att'y for the deft.]